IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

360HEROS, INC.,
Plaintiff,
Vv. Civil Action No. 17-1302-LPS-CJB

GOPRO, INC.,

Nene Nae ae” Sane See” “meet” Semel” Semaseet Samaee”

Defendant.

REPORT AND RECOMMENDATION

In this action filed by Plaintiff 360Heros, Inc. (“Plaintiff”) against Defendant
GoPro, Inc. (“Defendant”), presently before the Court is the matter of claim construction. The
Court recommends that the District Court adopt the constructions as set forth below.
I. BACKGROUND AND STANDARD OF REVIEW

The Court hereby incorporates by reference the summary of the background of this
matter set out in its October 4, 2019 Report and Recommendation (“October 4 R&R”), (DI. 138
at 1-2) It additionally incorporates by reference the legal principles regarding claim construction
set out in the October 4 R&R. (Ud. at 2-4)
Il. DISCUSSION

The parties had claim construction disputes regarding seven terms or sets of terms
(hereinafter, “terms” or “term sets”). The Court addressed three of these terms/term sets in the
October 4 R&R. The Court addresses two additional terms herein. The remaining terms will be
addressed in a forthcoming Report and Recommendation.

A. “without requiring tools”

The next disputed term, “without requiring tools,” is found in claim 15 of asserted United

States Patent No. 9,152,019 (the “019 patent”). Claim 15 recites:

 

 
15. A method for manufacture of a holding assembly that enables
capture of 360 degree photographic or video images of a scene of
interest, said method comprising:

providing a support for said holding assembly comprising a center
support body having a plurality of outwardly extending support
arms, including a corresponding plurality of receptacles arranged
on each extending support arm, each said receptacle defining an
open-ended enclosure that is sized for releasably receiving at least
one photographic camera body and in which each said receptacle is
disposed in a specific angular or spherical orientation relative to
each other to enable a 360 degree by 180 degree full spherical
composite image or a 360 degree composite image to be created by
the retained photographic cameras; and

configuring each receptacle with a latching feature to enable a
photographic camera body to be releasably secured within the
support without requiring tools.

(‘019 patent; col. 23:15-32 (emphasis added)) The parties’ proposed constructions are as

 

 

 

 

follows:
Term Plaintiff’s Proposed Defendant’s Proposed
Construction Construction
“without requiring tools” “No construction necessary; | “designed to be secured or
plain meaning.” released without the use of
any device”

 

 

(D.I. 76 at 4 (brackets in original)) Here, the parties seem to agree as to what “tools” are: for

example, a screwdriver. (Tr. at 103, 106) Their dispute is really about what “without requiring”

means. (Id. at 108) Defendant’s position is that if the designer/manufacturer of the holding

assembly provides a user with a tool that can be used to releasably secure the camera body to the

receptacle, then the method is one that “requires tools” for releasably securing the camera body

(regardless of how a user actually releasably secures the camera body). (/d. at 107-08)

Plaintiffs position is that the claim limitation is met if the method of manufacture involves

configuring the receptacle such that a camera body can be releasably secured without resort to

 

 
the use of external tools—regardless of what the designer/manufacturer intended or whether the
designer/manufacturer provides a tool that could be used for this purpose. In other words, if the
user is able to releasably secure the camera body to the receptacle with the user’s fingers (1.e.,
without resort to tools), then Plaintiff believes that there can be infringement of this claim. (D.I.
76 at 13; Tr. at 102) For the following reasons, the Court agrees with Plaintiffs point of view.

First, the claim language supports Plaintiffs position. As Plaintiff notes, the “word
‘designed’ is not [found] anywhere in the claim language.” (Tr. at 102) Instead of focusing on
what the designer or manufacturer had in mind (as to how a camera body might be releasably
secured), the claim seems to speak more directly to what the actual configuration at issue allows
for. According to the claim, if the receptacle is “configur[ed]” in such a way “to enable” the
camera body to be “releasably secured .. . without requiring tools[,]” (019 patent; col. 23:30-
32), then the limitation is met—even if this may not have been the intent of the
designer/manufacturer, or even if the designer/manufacturer may have nevertheless included a
tool that could be used in releasably securing the camera body. (See D.I. 76 at 14; D.I. 77 at
50)

Second, the specification is in line with Plaintiff's construction. The written description
distinguishes the invention from prior art by explaining that in known devices, “the cameras are
fixed into the assembly, not in a plug and play configuration.” ('019 patent, col. 2:42-43) And it
explains that in the present invention, the cameras “are removable,” (id., col. 2:48-49), and that
the system thus “utiliz[es] a plug and play configuration that permits removal of the cameras as
well as access thereto[,]” (id., col. 1:65-66). Nothing about Plaintiffs proposal is in conflict with

these descriptions of the invention.

 

 
Defendant argues, however, that at other points, the specification makes clear that the
patentee intended that the claimed camera rigs be “designed to allow the cameras to be secured
or released by the user without the use of any external device[.]” (D.I. 74 at 14 (emphasis
added)) In support, Defendant cites most prominently to a portion of the specification noting
that the “holding assembly provides a plug and play configuration that permits an operator to
change cameras easily and without requiring external tools, such as a screwdriver.” ('019 patent,
col. 3:59-62) But nothing about that statement from the specification suggests that the focus here
is on what was in the designer’s head. Instead, the above statement is about what happens in
practice—i.e., does the assembly “permit[]” an operator to change cameras without tools, or
does it not? And Defendant has otherwise failed to identify any other portion of the specification
suggesting that if the designer/manufacturer includes a “tool for releasably securing” along with
the assembly, then this claim limitation somehow cannot be met.!

Third, the Court disagrees with Defendant that Plaintiffs position is foreclosed by the
prosecution history. The term at issue was “added during prosecution to distinguish the
invention from prior art camera rigs requiring screwdrivers to disassemble and remove cameras
for repair and maintenance.” (D.I. 76 at 13; see also D.I. 74 at 14) More specifically, in order to
overcome the Examiner’s rejection of the claim during prosecution, the patentee distinguished a

prior art reference camera rig (“Weiss”), which had hard-mounted cameras with screws that

 

I Indeed, as Plaintiff points out, there is no support in the specification for
Defendant’s assertion that the term at issue “excludes from the scope of the patent holding
assemblies that do not require tools to releasably secure cameras, but for which the designer
subjectively intended that users use a wrench or screwdriver to secure the cameras.” (D.I. 85 at
13)

4

 

 
secured the cameras to the support frames. (D.I. 77, ex. 6 at 360H-00162)? The patentee there
explained that in “contrast” to Weiss, its invention had receptacles that included a latching
feature that “permit cameras to be easily, selectively and individually added and removed, as
needed, from the holding assembly without requiring tools or fasteners.” (/d.) Thus, the
prosecution history “disclaimed systems like Weiss, which prevented easy attachment or release
of a camera without tools or partial disassembly.” GoPro, Inc. v. 360Heros, Inc., Case No. 16-
cv-01944-SI, 2017 WL 2617906, at *5 (N.D. Cal. June 16, 2017).

Defendant now avers that Plaintiff is attempting to recapture what was disclaimed in
prosecution because here, Plaintiff is alleging that Defendant’s Omni rig product (which “has
face plates that have flush-mounted hex-key machine screws that can be removed ‘by fingers
without tools’”) infringes claim 15, (D.I. 86 at 11) But the fault in Defendant’s argument is that
in order for a statement to constitute prosecution history disclaimer, the statement must amount
to a “clear and unmistakable disclaimer.” Personal Audio, LLC v. Google LLC, Civil Action
No. 17-1751-CFC-CJB, 2019 WL 211532, at *16 (D. Del. Jan. 16, 2019) (emphasis in original)
(citing cases), And the only thing that the patentee clearly and unmistakably disclaimed in its
discussion of Weiss are assemblies structured such that they “requir/e/ tools or fasteners” to add
and remove cameras from attached receptacles.? (D.I. 77, ex. 6 at 360H-00162) If an accused

device is configured in such a way that it does not require the use of tools to releasably secure

 

2 According to Defendant, the Weiss rig “provided a Phillip[s] screw head so you

needed a Phillip[s] screwdriver” to releasably secure the camera. (Tr. at 108)

3 There is no evidence of record, for example, that as to the camera rig in Weiss it
would have even been physically possible to remove the cameras from the rig’s support frames
without using tools. (Tr. at 103-04)

5

 

 
such cameras (and if one’s fingers can, for example, be used instead for this process), then such a
scenario does not fall into the realm of what was disclaimed.
For the foregoing reasons, the Court rejects Defendant’s proposed construction. Because
the Court has clearly resolved the primary claim construction-related dispute between the parties,
and because the parties do not seem to otherwise disagree over what constitutes “tools,” the
Court is unconvinced that a formal construction of this term need be adopted. Cf Summit 6, LLC
v. Samsung Elecs, Co., 802 F.3d 1283, 1291 (Fed. Cir. 2015), The Court instead recommends
that the term be afforded its plain and ordinary meaning.
B. “adaptive member”
The next term, “adaptive member,” appears in dependent claims 11, 12, 35 and 36 of the
asserted patent. The claims are reproduced below:
11. A holding assembly as recited in claim 1, including at least one
adaptive member attachable to a secured photographic camera to
enable use underwater.

(‘019 patent, col. 23:1-3 (emphasis added))
12. A holding assembly as recited in claim 11, wherein the at least
one adaptive member includes a transparent dome coupled to the
lens barrel of an attached photographic camera and in which the
transparent dome corrects for refractive effects of surrounding
water.

(d., col. 23:4-8 (emphasis added))
35. The holding fixture as recited in claim 30, including at least
one adaptive member attachable to a retained photographic camera

to enable use underwater.

(d., col. 24:54-56 (emphasis added))

36. The holding fixture as recited in claim 35, wherein the at least
one adaptive member includes a transparent dome coupled to the
lens barrel of an attached photographic camera and in which the

6

 
transparent dome corrects for refractive effects of surrounding
water.

(Id., col. 24:57-61 (emphasis added)) The parties’ proposed constructions are as follows:

 

 

 

 

 

Term Plaintiff's Proposed Defendant’s Proposed
Construction Construction

“adaptive member” “No construction necessary; | “a separate accessory device
plain meaning. In the that can be attached only to a
alternative: structural camera that is in the
element adapted to fit in receptacle or a camera case”
place”

 

(D.I. 74 at 15; D.I. 86 at 13 n.9)

The parties’ main dispute with regard to this term is whether an “adaptive member”
“must be a separate accessory device attached to a camera already in the receptacle [or to a
camera case] or whether it “can be an existing component such as the receptacle itself” (D.1.
74 at 15 (emphasis added)) Defendant argues for the former, (D.I. 74 at 15-16 (arguing that “the
adaptive member is a separate device that is not part of the receptacle”); see Tr. at 123-24), while
Plaintiff argues for the latter, (D.I. 76 at 18; Tr. at 131 (Plaintiff arguing that the “plain meaning”
of the term is that it is “part of a structure that doesn’t require it to be a separate accessory
device”)).

The Court starts with the claim language, though here, the claims offer something for
both sides. On the one hand, the “adaptive member” component is given its own name in the
claims, which might suggest that it is a separate thing from the (separately named) “receptacles.”

But on the other hand, the claims at issue are to holding assemblies or holding fixtures

 

4 Although the adaptive member is described in the claims as being attachable to a
“photographic camera,” Defendant notes that in the patent, the adaptive member is depicted as
“attached to what is labeled [as] a camera inside a housing.” (Tr. at 123) Thus, Defendant added

“or a camera case” to its proposed construction.
7

 

 

 
comprising certain elements, including an adaptive member, and there seems no linguistic reason
why the “adaptive member” could not also be a part of (or connected to) one of the other
portions of the assembly/fixture, such as the receptacles.

The specification, to be sure, provides some support for Defendant’s proposed
construction. The specification refers to the “adaptive member” as an “adaptive dome converter”
or an “adaptive apparatus[.]” (‘019 patent, cols. 3:66-67, 14:35-38) And in the one embodiment
in the patent where an adaptive member is actually depicted (in Figures 8c and 9 of the patent),
the adaptive member is clearly a separate device that attaches to a camera housing (which, in
turn, is secured to the receptacle of the assembly). (/d., cols. 14:35-38, 15:21-35, FIGS. 8c, 9;
Tr. at 122-25; Defendant’s Markman Presentation, Slide 37)

But on the other hand, the Court must be mindful that even when a specification
describes a single embodiment, the claims of the patent will not be read restrictively unless the
patentee has demonstrated a clear intention to limit the claim scope using words or expressions
of manifest exclusion or restriction. Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906
(Fed. Cir. 2004), Additionally, here it is notable that in another part of the specification, the
patentee used some fairly broad language in referencing what an “adaptive apparatus” can be,
stating that “/v/arious adaptive apparatus can be utilized in combination with the herein
described holding assemblies[.]” ('019 patent, col. 14:21-22 (emphasis added)) Moreover, as
Plaintiff notes, (D.I. 76 at 19), although the specification describes Figure 9 as depicting an
“adaptive apparatus” that is “releasably coupled” to the camera (i.e., suggesting a separate device
that is attached only to the camera), (‘019 patent, col. 14:35-38), the claims pointedly do not use
the term “releasably coupled” to describe the functionality of the “adaptive member.” Instead, in
the claims, the “adaptive member” is described only as being “attachable to” the camera. (d.,

8

 

 
cols. 23:2, 24:55) That might suggest that the patentee claimed something broader than a
“releasably coupled” “adaptive member.” So in the end, the specification provides real support
for Plaintiff's position too.

As for extrinsic evidence, what little there is here helps Plaintiff's case. Plaintiff presents
a dictionary definition of “member” that suggests that the term is typically understood as
referring to “a constituent part of a whole[.]” (D.I. 77, ex. 8 at 360Heros_DE_000351) Sucha
definition aligns with Plaintiff's proposed construction.

Ultimately, the record evidence simply does not provide strong enough support for the
more restrictive construction put forward by Defendant. Because Plaintiff's proposed (broader)
construction is not in conflict with the intrinsic and extrinsic evidence, the Court will adopt it
here. Thus, the Court recommends that “adaptive member” be construed to mean “structural
element adapted to fit in place.”

Ill. CONCLUSION

For the foregoing reasons, the Court recommends that the District Court adopt the
following constructions:

4, “without requiring tools” should be afforded its plain and ordinary meaning

5. “adaptive member” means “structural element adapted to fit in place”

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served with a copy of this Report and Recommendation.
Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the
loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,
878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1 (3d Cir. 2006).

9

 

 
The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.
Civ, P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

Dated: October 25, 2019 wit A ‘ rb

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

10

 
